Citation Nr: 0214174	
Decision Date: 10/11/02    Archive Date: 10/17/02	

DOCKET NO.  99-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for benign squamous 
papillomas.

2.  Entitlement to service connection for skin rash of the 
ankle.

3.  Entitlement to service connection for a disability 
manifested by essential tremors.

4.  Entitlement to service connection for a colon disorder.

5.  Entitlement to service connection for a rectal disorder.

6.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1963 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
VARO in Detroit.


FINDINGS OF FACT

1.  A timely notice of disagreement and substantive appeal 
were received following the August 1999 rating decision.

2.  The veteran has submitted a written withdrawal of his 
appeal of the issues in appellate status.


CONCLUSION OF LAW

The veteran has withdrawn his appeal relating to the issues 
of service connection for benign squamous papillomas, a skin 
rash of the ankle, a disability manifested by essential 
tremors, a colon disorder, a rectal disorder, and basal cell 
carcinoma, all as a result of exposure to herbicides, and the 
Board does not have jurisdiction to consider the claim.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

A review of the evidence of record discloses that by rating 
decision dated in September 2002, service connection for 
cancer of the lung with metastatic disease of the liver and 
bones was granted, with a separate evaluation of 100 percent 
assigned for metastatic disease of the liver, 100 percent for 
metastatic disease of the bones, and 100 percent for cancer 
of the lung, with each effective May 15, 2002.  Entitlement 
to special monthly compensation based on housebound was also 
granted, with the same effective date.  Additionally, basic 
eligibility to dependents' educational assistance was 
established from that same date.  A review of the record 
shows that in a letter dated September 27, 2002, the veteran 
indicated that he was satisfied with the rating decision and 
that he was withdrawing "my appeal on all issues currently 
under appeal."

Having met the requirements of 38 C.F.R. § 20.204, the 
veteran has effectively removed the issues from appellate 
status.  With no issue properly before the Board for 
appellate review, the case must be dismissed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.204.





ORDER

The appeal is dismissed.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

